DETAILED ACTION
1	This action is responsive to the amendment filed on July 20, 2021.
2	The rejection of the claims under 112(b), second paragraph, is withdrawn because of the applicant’s amendment and clarification.
3	Claims 1-20 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2007/0209124 A1) teaches a hair coloring composition comprising at least one gel network thickener system comprising at least one amphoteric surfactant, at least one anionic surfactant and at least one nonionic surfactant (see claim 1). However, the closest prior art of record (US’ 124 A1) does not teach or disclose a hair coloring composition or a method for coloring hair comprising applying to the hair a coloring composition comprising the claimed species of the surfactants in the claimed percentage amounts. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761